Appeal from a judgment of the County Court of Washington County (Mc-Keighan, J.), rendered June 22, 2012, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant pleaded guilty to the crime of attempted promoting prison contraband in the first degree and, under the terms of the plea agreement, was sentenced as a second felony offender to l1/2 to 3 years in prison, that sentence to run consecutively with the sentence he was then serving. He now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, which reflects that defendant received the minimum permissible sentence, as well as counsel’s brief and defendant’s letter submission, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Stein, J.E, McCarthy, Spain and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.